352 S.W.2d 723 (1961)
PECOS VALLEY SOUTHERN RAILWAY COMPANY, Petitioner,
v.
PARKHILL PRODUCE COMPANY, Respondent.
No. A-8616.
Supreme Court of Texas.
October 18, 1961.
Rehearing Denied December 20, 1961.
Kleberg, Mobley, Lockett & Weil, Corpus Christi, Russell & Tomlin, Pecos, for petitioner.
Ward & Brown, Corpus Christi, for respondent.
PER CURIAM.
We are in agreement with the decision of the Court of Civil Appeals in this case, 348 S.W.2d 208, upon the points wherein there is conflict with the 1897 decision of the Galveston Court of Civil Appeals in First National Bank v. East, 17 Tex.Civ. *724 App. 176, 43 S.W. 558. See Middlebrook v. David Bradley Manufacturing Company, 86 Tex. 706, 26 S.W. 935; Warner v. Gohlman, Lester & Co., 117 Tex. 145, 298 S.W. 890; Id. Tex.Civ.App., 8 S.W.2d 1049; Stevens v. Willson, 120 Tex. 584, 39 S.W.2d 1088; Shafer v. Brashear, Tex.Civ.App., 274 S.W. 229; Mutual Federal Savings & Loan Association of El Paso v. Anderson, Tex.Civ.App., 88 S.W.2d 499; Wolcott v. Hall, Tex.Civ.App., 111 S.W.2d 1140; Dickson v. Klett, Tex.Civ.App., 211 S.W.2d 381, mand. overr., 1 McDonald, Civil Procedure, 420, § 4.38. In accordance with the provisions of Rule 483, Texas Rules of Civil Procedure, the application for writ of error is refused, no reversible error.